DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 4/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,125,990 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 5, 6 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hunter et al. (PG PUB 2007/0129693).
Re claim 2, Hunter discloses an apparatus 110 (Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) for delivering a drug to a biological body (it is noted that the italicized text constitutes a functional limitation and, therefore, the apparatus 110 needs to be structurally capable of delivering a drug to a biological body; this limitation is met in view of Para 32 which states that nozzle 214 is provided to “convey the substance through the surface of the eye 130 at the required speed and diameter to […] penetrate the surface of the eye 130”), the apparatus comprising: a first chamber 213 for holding a powdered formulation (it is noted that the italicized phrase is a functional limitation and, therefore, the first chamber 213 only needs to be structurally capable of holding a powdered formulation and the invention does not require “a powdered formulation”; this limitation is met in view of Para 35 that states that first chamber 213 is “for temporarily storing the transferred substance”); a bi-directional electromagnetic actuator 225 in communication with the first chamber (as described in Para 38); a controller 208 which during operation electrically controls the actuator (as described in Para 42), the controller causing the actuator to generate, when activated, a pressure within the first chamber to mix the powdered formulation and a diluent within the first chamber and to then oscillate contents of the first chamber to further mix the powdered formulation and the diluent in the first chamber to form a reconstituted drug from the powdered formulation and the diluent (it is noted that the italicized test constitutes a functional limitation and, therefore, the controller 208 only needs to be capable of performing the recited actions and neither a “powdered formulation” or a “diluent” are a part of the claimed invention; this limitation is met in view of Para 46 and 48 that disclose that the controller 208 “control[s] application of an electrical input from the power source 206 to the actuator 225, thereby controlling pressure generated within the syringe 212 to produce a desired transfer performance” (Para 48) and that both a “positive pressure tending to force a substance within the reservoir 213 out through the nozzle 214” and a “negative pressure or vacuum tending to such a substance from outside the device through the nozzle 214 into the reservoir 2013” can be created (Para 46) – one of ordinary skill in the art would recognize that the application of both forces is oscillation) and a needle-free injection nozzle 214 (Para 32) in fluid communication with the first chamber (as described in Para 35), the nozzle being configured to enable the actuator to deliver the reconstituted drug directly into the biological body as a jet that pierces a surface of the biological body (it is noted that the italicized text constitutes a functional limitation; this limitation is met in view of Para 32 that states that nozzle 214 is provided to “convey the substance through the surface of the eye at the required speed and diameter to […] penetrate the surface of the eye 130”).  
Re claim 5, Hunter discloses that the controller, upon activation, is configured to cause the actuator to aspirate the diluent into the first chamber before causing the actuator to oscillate the contents of the first chamber (it is noted that the italicized text constitutes a functional limitation and the claim does not require the “diluent”; this limitation is met in view of Para 46 that discloses that a negative force can be applied to “suck a substance from outside the device” and that also discloses that  both a negative and a positive force can be applied to the plunger 226 – one of ordinary skill in the art would recognize that the application of both forces is oscillation).
Re claim 6, Hunter discloses that the controller, upon activation, is configured to cause the actuator to aspirate the diluent from at least one of a medication vial or the biological body before causing the actuator to oscillate the contents of the first chamber  (it is noted that the italicized text constitutes a functional limitation and the claim does not require a “diluent”, or “at least one of a medication vial or the biological body”; this limitation is met in view of Para 46 that discloses that a negative force can be applied to “suck a substance from outside the device” and that the substance “may be obtained from an ampoule” and that also discloses that both a negative and a positive force can be applied to the plunger 226 – one or ordinary skill in the art would recognize that the application of both forces is oscillation).
Re claim 8, Hunter discloses that the controller, upon activation, is configured to cause the actuator to deliver the reconstituted drug resulting from mixing of the powdered formulation and the diluent into the biological body (it is noted that the italicized text constitutes a functional limitation and the claim does not require the “reconstituted drug”, “powdered formulation” or “diluent”; this limitation is met in view of Para 46 that discloses that a positive pressure can be applied “to force a substance within the reservoir 213 out through the nozzle 214” and that both a negative and a positive force can be applied to the plunger 226 – one of ordinary skill in the art would recognize that the application of both forces is oscillation).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter et al. (PG PUB 2007/0129693) in view of Ni et al. (PG PUB 2009/0245015)
Re claim 9, Hunter discloses that the controller, upon activation, is configured to activate the actuator and is configured to cause the actuator to deliver the reconstituted drug into the biological body (it is noted that the italicized text constitutes a functional limitation and the claim does not require the “reconstituted drug”; this limitation is met in view of Para 46 that discloses that a positive pressure can be applied “to force a substance within the reservoir 213 out through the nozzle 214”), but does not explicitly disclose that the activation is by using a preprogrammed waveform. Ni, however, teaches activating a bi-directional electromagnetic actuator using a preprogrammed waveform to cause the actuator to oscillate contents of a chamber and to deliver the contents from the chamber (Para 36-39) for the purpose of controlling the degree of reconstitution obtained (Para 79). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hunter to include activating the actuator using a preprogrammed waveform, as taught by Ni, for the purpose of controlling the degree of reconstitution obtained (Para 79).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter et al. (PG PUB 2007/0129693) in view of Mikszta et al. (PG PUB 2005/0008683).
Re claim 10, Hunter discloses the apparatus further includes the diluent (Para 46, “substance […] obtained from an ampoule”), but does not explicitly disclose that the diluent is water or physiological saline. Mikszta, however, teaches using water or physiological saline as a diluent for a drug formulation for the purpose of being pharmaceutically acceptable (Para 118). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hunter to include the diluent as water or physiological saline, as taught by Mikszta, for the purpose of being pharmaceutically acceptable (Para 118). 

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that amending claim 2 to recite “the controller causing the actuator to generate […]” instead of “the controller being configured to cause the actuator to generate […]” overcomes the Hunter reference as was previously applied in the last Detailed Action and as is being presently applied herein, the Examiner respectfully disagrees. Because the claim is a device claim, the action performed by the controller does not have to be explicitly disclosed, but rather the apparatus only must be structurally capable of performing the recited action and the controller only must be programmed to be capable of performing the recited action.
Regarding Applicant’s argument that Para 46 does not support oscillation, the Examiner respectfully disagrees. Applicant argues that “pulling the plunger away from the nozzle to suck a substance from outside the device into the reservoir, as disclosed by Hunter, does not oscillate contents in the reservoir” and that “similarly, pushing the plunger into the reservoir to force the substance out through the nozzle does not oscillate contents of the reservoir”. However, it is the combination of both of these actions (sucking substance into the reservoir followed by expelling the substance from the reservoir and repeating this process) that “oscillates contents of the first chamber to further mix”; specifically, the apparatus and controller allow for (1) a first material being within the first chamber and a second material being drawn into the first chamber upon retraction of the plunger (thus “mixing” the two materials within the first chamber to form the “contents of the first chamber”), (2) the “contents” then being expelled from the first chamber upon forward movement of the plunger, (3) the “contents” then being drawn back into the first chamber again (thus “further mixing” the two materials within the first chamber), (4) the “contents” then being expelled from the first chamber again, (5) and so on (where the combination of these 4+ steps comprise “oscillation”). The Examiner notes that the claim as written does not require the “contents of the first chamber” to remain in the chamber during oscillation; rather, as written, the claim allows for the contents to leave and then reenter the first chamber during oscillation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783